IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CHARLES TALBERT : CIVIL ACTION
v. : NO. 18-1620

BLANCHE CARNEY, et al.

KEARNEY, J. October 3, 2018
MEMORANDUM

Charles Talbert is a frequent civil rights litigant in this Court. He challenges state actors
in connection with arrests and treatment while incarcerated. He is now suing the Prison
Commissioner and two wardens for placing him in administrative segregation as retaliation for
his other lawsuits against state actors. We earlier dismissed his pro se complaint for failing to
allege facts to support his constitutional claims with leave to arnend. In his amended complaint,
Mr. Talbert barely pleads the Commissioner and two wardens personally knew of this
segregation and approved the transfers to retaliate against his First Amendment right to redress
grievances through lawsuits. This pleading facially appears speculative but the specific facts will
barely suffice on our present standard applied to pro se complaints facing a motion to dismiss.
In the accompanying Order, we deny the Commissioner’s and wardens’s Motion to dismiss the
First Amendment retaliation and substantive and procedural due process claims subject to

discovery but grant their Motion to dismiss a conspiracy claim.

I. Alleged facts.

'Charles Talbert arrived at the Curran-Fromhold Correctional Facility for pretrial

detention on October 31, 2017.l “Shortly thereafter,” unspecified prison officials transferred Mr.

Talbert from the prison’s intake unit to the general population unit.2 Just a day later, unspecified
prison officials again transferred Mr. Talbert, this time to the Philadelphia Detention Center

“under administrative segregation.”3

534 ‘(»

Prison officials placed Mr. Talbert in administrative segregation “indefinitely, without
any notice, hearing, or chance to be removed.”5 Mr. Talbert claims the officials had no
legitimate purpose for the transfer; rather, Blanche Carney, Commissioner of the Philadelphia
Department of Prisons, Gerald May, Warden of the Curran-Fromhold Correctional Facility, and
Terrance Clark, Warden of the Philadelphia Detention Center, placed him in administrative
detention to punish him for suing the officials in other lawsuits.6 As circumstantial evidence of
this theory, Mr. Talbert alleges each of the officials “had to approve” of his transfer to
administrative segregation, and were also put on notice through his various grievances.7

Mr. Talbert alleges the conditions in the administrative segregation placement caused him
physical and emotional pain. He could not engage in “outdoor and/or out-of-cell exercise;”
could not eat, sleep, shower, or enjoy recreational time in an area free of mice or roach
infestation; and could not view lslamic religious material and access a religious teacher of
Islam.8 Mr. Talbert alleges the conditions aggravated a preexisting medical condition, causing
him to acquire “severe chronic lower back pain and spasms,” and also caused soreness, “suicidal
issues[,] post-traumatic stress[,] and major mental anguish.”9 The mice and roaches destroyed
his commissary, “costing him hundreds of dollars of financial loss.”10

II. Analysis

Mr. Talbert sues Commissioner Carney and Wardens Clark and May seeking

compensatory and punitive damages alleging claims for First Amendment retaliation, conspiracy,

and deprivation of procedural and substantive due process rights under the Fourteenth

Amendment.ll After careful review, and consistent with our obligation to construe pro se
pleadings liberally, we grant the Comrnissioner’s and Wardens’ motion to dismiss only as to Mr.
Talbert’s conspiracy claim; Mr. Talbert’s remaining claims allege sufficiently plausible claims to
proceed to discovery.

A. Mr. Talbert sufficiently pleads Commissioner Carney’s and Wardens May
and Clark’s involvement in the alleged conduct.

Mr. Talbert does not allege Commissioner Carney or Wardens Clark and May physically
escorted him to administrative segregation He instead sues them as supervisors with authority
over various prison functions and actors, The civil rights law, 42 U.S.C. § ]983, does not
countenance liability premised solely on an individual’s role as a supervisor of subordinate
actors, liability known as respondeat superior.12 To prevail on a civil rights claim, Mr. Talbert
must instead show the individual state actor had “personal involvement in the alleged
wrongdoing.”13 Mr. Talbert can show personal involvement “through allegations of personal
direction or of actual knowledge and acquiescence.”14

We earlier dismissed Mr. Talbert’s complaint because he failed to allege facts about the
Commissioner’s and Wardens’s personal involvement in his transfer.15 Comrnissioner Carney
and Wardens Clark and May argue we should dismiss Mr. Talbert’s amended complaint on the
same grounds. Mr. Talbert, however, has amended his complaint alleging Comrnissioner Carney
and Wardens Clark and May each “had to approve” of his transfer from the general population16
He also alleges more factual specificity as to when he was transferred.

With these additional alleged facts, we cannot conclude our Court of Appeals’ 2005
decision in Evancho v. Fisher,17 compels dismissal here. In Evancho, an employee of the

Pennsylvania Bureau of Narcotics Investigation and Drug Control sued former Attomey General

D. Michael Fisher, alleging state employees transferred her from her job in retaliation for

disclosing her management’s failure to investigate altered records and missing items.18 The
plaintiff sought to hold Attomey General Fisher liable on the ground “her ‘transfer was carried
out by underlings reporting directly to the attorney general and/or by the attorney general himself
for the explicit purpose of either setting [her] up for dismissal or, it [sic] that were not successiill,

”’19 The district court dismissed

making her work life so miserable as to force her resignation.
the employee’s claims.

Our Court of Appeals affirmed the dismissal holding such speculation did not sufficiently
allege personal involvement. The complaint did not allege specific details, such as the “time,
place, and persons responsible,” or provide “facts indicating that Attomey General Fisher
personally directed her transfer.”20 Nor did the complaint “contain even a remote suggestion that
Attomey General Fisher had contemporaneous, personal knowledge of her transfer and
acquiesced in it.”21 Also material to our Court of Appeals’ analysis is the numerous levels of
review separating then-Attomey General Fisher from any such personnel decision.22

Construed liberally, Mr. Talbert amended his complaint with sufficient details of personal
involvement to proceed to discovery. Mr. Talbert alleges Commissioner Carney and Wardens
Clark and May reviewed and approved his transfer from the general population to administrative
segregation.23 This level of personal acquiescence is not present in Evancho. And while we
have little doubt Commissioner Carney and Wardens Clark and May can present evidence of the
prisons’ management structure at summary judgment, we cannot now conclude Mr. Talbert’s

allegations are implausible, as it is quite possible these officials exercised direct supervisory

authority over and involvement in certain inmate transfers.

B. Mr. Talbert barely pleads a First Amendment retaliation claim,

Commissioner Carney and Wardens Clark and May move to dismiss Mr. Talbert’s
retaliation claim. The officials, citing few cases, argue Mr. Talbert has not alleged “facts from
which the Court could plausibly infer he was, or reasonably would have been, deterred in

”24 Mr. Talbert, however, has cured the pleading

exercising his First Amendment rights.
deficiencies in his complaint with sufficient facts showing relief is plausible.

“A prisoner alleging retaliation must show (l) constitutionally protected conduct, (2) an
adverse action by prison officials sufficient to deter a person of ordinary firmness from
exercising his constitutional rights, and (3) a causal link between the exercise of his
constitutional rights and the adverse action taken against him.”25

Our Court of Appeals’ decision in Mitchell v. Horn26 applying this standard in the prison
context counsels against dismissal of Mr. Talbert’s retaliation claim. In Mitchell, our Court of
Appeals considered an inmate’s complaint alleging a prison officer planted contraband under his
locker, causing his transfer to disciplinary confinement, in retaliation for filing complaints

27 The district court dismissed the inmate’s relation claim, but our Court of

against the officer.
Appeals reversed, finding: (l) the inmate’s allegation of retaliation “implicates conduct protected
by the First Amendment,” (2) “several months in disciplinary confinement would deter a
reasonably firm prisoner from exercising his First Amendment rights,” and (3) “the word
‘retaliation’ in his complaint sufficiently implies a causal link between his complaints and the
misconduct charges filed against him.”28 Our Court of Appeals emphasized “our charge to

construe pro se complaints nonrestrictively,” even when “we would prefer that [the litigant’s]

complaint be more detailed.”29

Mindful of this charge, and finding Mitchell’s discussion of retaliation in the prison
environment relevant, Mr. Talbert’s claim may proceed to discovery. Mr. Talbert alleges he
sued the prison officials in numerous other cases.30 Commissioner Carney and Wardens Clark
and May’s motion identifies numerous lawsuits filed by Mr. Talbert.31 Mr. Talbert plausibly
alleges he engaged in protected First Amendment activity of which the officials could have been
aware. He alleges Commissioner Carney and Wardens May and Clark personally approved him
being placed in administrative detention “indefinitely,” and without any “chance to be removed

”32 The conditions of the placement caused him to suffer

from administrative segregation
physical and emotional pain These parallels to Mitchell compel us to find Mr. Talbert states a
plausible retaliation claim subject to discovery.

C. Mr. Talbert’s conclusory allegations of “conspiracy” do not plead a claim.

Commissioner Carney and Wardens Clark and May move to dismiss Mr. Talbert’s
conspiracy claim, arguing he failed to cure the pleading deficiencies in this claim with details as
to “when, how, or where this conspiracy was devised.”33 We dismissed Mr. Talbert’s previous
complaint because Mr. Talbert alleged a conspiracy in a single conclusory sentence lacking
requisite detail from which we could conclude relief is plausible.34 We must again dismiss this
claim for failing to add any details from which we can conclude relief is plausible.

“In order to state a claim for conspiracy under section 1983, ‘a plaintiff must establish

(l) the existence of a conspiracy involving state action; and (2) a deprivation of civil rights in

furtherance of the conspiracy by a party to the conspiracy.”’35 It is essential a plaintiff make

aa36

“[s]pecific allegations of an agreement to carry out the alleged chain of events. “It is not

enough that the end result of the parties’ independent conduct caused plaintiff harm or even that

the alleged perpetrators of the harm acted in conscious parallelism.”37

Mr. Talbert has failed to expand his complaint to include any details as to an alleged
conspiracy. He alleges the existence of a conspiracy based only on “Defendants[] being in
charge of [ ] the administration” of the prisons “with final authority” over his placement38 This
is insufficient to allege the type of agreement necessary to constitute a conspiracy.

D. Mr. Talbert pleads plausible procedural and substantive due process claims.

Commissioner Carney and Wardens Clark and May move to dismiss Mr. Talbert’s
procedural due process claim. Mr. Talbert alleges prison officials placed him in administrative

”39 and “without any notice, hearing, or chance to be removed.”40 Mr.

segregation “indefinitely,
Talbert alleges a plausible due process claim. Our Court of Appeals in Stevenson v. Carroll41
explained pretrial detainees retain certain due process rights. “Prison officials must provide
detainees who are transferred into more restrictive housing for administrative purposes only an
explanation of the reason for their transfer as well as an opportunity to respond.”42 Judge
Pappert applied Stevenson in Dewala' v. Jenkz'ns, in which a pretrial detainee “allege[d] that he
received no notice of his alleged misconduct; no written statement of the reasons for his
discipline; [ ] no opportunity to be heard,” and “was never informed how long he was to be held

”43 Judge Pappert denied the motion to dismiss, finding the

in administrative segregation
inmate’s allegations sufficient. We reach the same conclusion here, as Mr. Talbert alleges he
received no explanation or opportunity to respond.

Mr. Talbert also appears to allege his placement in administrative segregation_in which
the prison officials allegedly denied him access to clean facilities and access to religious
instruction-was not imposed for a legitimate, non-punitive reason, and thus violated his due

process rights under the Fourteenth Amendment.44 “[I]n Bell v. Wolfish, the Supreme Court

established the principle that ‘under the Due Process Clause, a detainee may not be punished

”’45 A pretrial detainee

prior to an adjudication of guilt in accordance with due process of law.
can prevail on a substantive due process claim of punishment if he shows either (l) “an
expressed intent to punish on the part of detention facility officials,” or (2) absent such an
expressed intent, the facility officials imposed a condition “not reasonably related to a legitimate
goal.”46 Our Court of Appeals emphasized in Stevenson such an inquiry “includes both objective
and subjective components,” and assessing the severity of the deprivation and the officials’
mental state is rarely possible at the motion to dismiss stage.47

This difficulty is heightened here, as Mr. Talbert’s central claim concerns the officials’
allegedly improper motive in transferring him to administrative segregation We draw support
again from Judge Pappert’s decision in Dewala' v. Jenkins. ln Dewala', prison officials did not
allow the inmate back into his cell to use the toilet, and did not permit him to use any toilet, so he
was forced to defacate on a bench in the video court cell where he was slated to speak With his
attorney.48 The inmate alleged the officials’ denial of his right to use a toilet amounted to cruel
and unusual punishment under the Eighth Amendment. Judge Pappert considered the claim
instead under the Fourteenth Amendment’s due process clause, which “protects pretrial detainees
from being punished at all.”49 Judge Pappert denied the defendants’ motion to dismiss this
claim. Acknowledging the inmate did “not allege that he was denied a restroom as punishment

for his crime,” Judge Pappert found the inmate nonetheless alleged “because the corrections

officers were waiting for the other prisoners to get ready anyway, they lacked a rational, non-

”50 Judge Pappert

punitive reason not to permit him to reenter his cell and use the toilet.
emphasized the motion to dismiss is not a proper vehicle for conducting an inquiry into the

legitimacy of the government’s objectives.51

As Judge Pappert found in Dewald, we cannot absent an evidentiary record determine
whether the restrictions the officials imposed on Mr. Talbert furthered a legitimate objective.
Mr. Talbert alleges the officials “intentionally and maliciously” placed him in administrative
segregation to punish him for various lawsuits.52 Commissioner Carney and Wardens Clark and
May will have a full opportunity to challenge the fact basis for Mr. Talbert’s allegation of a
punitive and retaliatory purpose.

III. Conclusion

We grant Defendants’ motion to dismiss only as to Mr. Talbert’s conspiracy claim. Mr.
Talbert’s remaining damages claims for First Amendment retaliation and procedural and

substantive due process violations may proceed to discovery. 53

 

l Amended Complaint, ECF Doc. No. 23, at 1[1{ l, 5.
2 ld. at 11 6.

3 ld. at 1111 4, 7.

4 1d.at111[11,14.

5 ld. at 11 9.

“ld. at 1111 1-4, 8_-12.

7 ld. at 11 8.

8 Id. at 11 14.

9 ld, at 11 15.

‘° ld. at1[16.

11 We granted the Commissioner’s and Wardens’s Motion to dismiss Mr. Talbert’s complaint on

July 20, 2018, but granted Mr. Talbert leave to amend, acknowledging more concrete factual
allegations could potentially plead a claim. See ECF Doc. No. 20. Mr. Talbert filed an amended

9

 

complaint pro se on August 7, 2018, and Commissioner Carney and Wardens May and Clark
move to dismiss again

12 Evanehe v. Fisher, 423 F.3d 347, 353 (3d cir. 2005).

13 Id. (quoting Rede v. Dellarezprete, 845 F.2d 1195, 1207 (3d Cir. 1988)).

14 let (quoting Rede, 845 F.2d at 1207).

15 See ECF Doc. No. 20, at 3 (“There are no allegations of conduct taken by the officers, much
less allegations of personal direction or actual knowledge and acquiescence to any of the alleged
deprivations.”).

16 ECF Dee.Ne. 23,at11 8.

11 423 F.3d 347 (3d Cir. 2005); see ECF Dee. Ne. 25, at 8_9 (arguing Evanehe requires
dismissal).

18 Evanehe, 423 F.3d at 349.

19 Ia'. at 349-50 (quoting operative complaint).

211 Id. at 353.

21 Id

22 Id. at 354 (“Given th[e] hierarchy, the decision to transfer [the plaintiff] presumably was made
by mid-level management officials within the Bureau itself. lt is unlikely that her transfer even
involved persons at the level of the Criminal Investigations Unit, one step above the Bureau, let
alone an ‘underling’ of the Attomey General or the Attomey General Fisher personally.”).

23 ECF Doc. No. 23, at 11 9.

24 ECF Dee. Nu. 25, at 10.

25 Mitehell v. Hum, 318 F.3d 523, 530 (3d cir. 2003) (eitatien, internal quotation rnrirkS, and
alteration omitted).

26 318 F.3d 523 (3d Cir. 2003).
21 let at 527_28.
28 Id. at 530.

10

 

34 ECF Dee. Ne. 23, at11 12.

31 see ECF Dee. Ne. 25, at 2-4.
32 ECF Dee.Ne. 23,at11 9.

33 ECF Dee. Ne. 25, at 10.

34 ECF Dee. Ne. 20, at 3-4.

35 Rosembert v. Borough of East Lansdowne, l4 F. Supp. 3d 63l, 647 (E.D. Pa. 2014) (quoting
Gale v. Stortz`, 608 F. Supp. 2d 629, 635 (E.D. Pa. 2009)).

36 Id. at 648 ; see also id. at 647 (“A plaintiff must allege that there was an agreement or meeting
of the minds to violate his constitutional rights.”).

32 14 at 648 (quoting Spencer v. Steinmnn, 968 F. supp. 1011, 1020 (E.D. Pa. 1997)).
33 ECF Dee.Ne.23,at1113.

391d. at111111,14.

411 ld. at 11 9.

41 495 F.3d 62 (3d Cir. 2007).

42 ld. at 70.

43 Dewuld v. Jenkt'ns, Ne. 16-04597, 2017 WL 1364673, at *5 (E.D. Pa. Apr. 13, 2017).

44 See id., at *4 (construing claim “Defendants violated his constitutional rights by depriving him
of recreation and shower time” as a substantive due process claim).

43 Stevensen, 495 F.3d at 67 (quoting Bell v. Welftsh, 441 U.s. 520, 535-36 (1979)).
44 1a (quoting Belz, 441 U.s. at 538, 539).

42 1a at 68.

43 Dewald, 2017 WL 1364673, at *1_2.

43 ld. at *4.

SOId

ll

 

51 Id

32 ECF Dee. Ne. 23, at 11 10.

53 We deny the Commissioner’s and Wardens’s request to revoke Mr. Talbert’s in forma pauperis
status in this case.

12

